Reasons for Allowance

Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not teach or suggests a method comprising (a) generating, for each of the one or more tuning control signals, an initial value as recited in claim 1, lines 19-21; (b) estimating q tuning parameters as recited in claim 1, lines 25-28 and (c) generating, for at least one of the one or more tuning control signals, at least one subsequent value as recited in claim 1, lines 29-34 in combination with the other steps of the method.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larry (US Patent No. 6,876,337 B2) discloses an antenna system having adjustable impedance characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BETSY DEPPE/Primary Examiner, Art Unit 2633